Citation Nr: 0639059	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an initial compensable disability rating 
for facial scars.

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of head trauma with headaches and 
blurred vision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued in August 
2002, which denied service connection for tinnitus and 
hearing loss, and a November 2002 decision issued in December 
2002, which denied service connection for left knee trauma, 
granted service connection at a noncompensable disability 
rating for facial scars and granted service connection at a 
10 percent disability rating for head trauma.  Both decisions 
were issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In January 2004, the veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.  In his DRO hearing, the veteran 
contended that his headaches are debilitating and may be 
migraines.  The Board views this statement as an inferred 
claim for migraine headaches, and as such is referred to the 
RO for appropriate action.

The issues of entitlement to service connection for tinnitus 
and entitlement to service connection for hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's claimed left knee disability is related to service.

2.  The veteran's facial scars are not characterized by any 
of the following: scar 5 or more inches (13 or more 
centimeters (cm.)) in length, scar at least 1/4 inch wide at 
the widest part, surface contour of scar elevated or 
depressed on palpation, scar adherent to the underlying 
tissue, skin hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.), skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). 

3.  Residuals of head trauma with headaches and blurred 
vision are not characterized by a diagnosis of multi-infarct 
dementia associated with brain trauma.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).   

2.  The criteria for a compensable disability rating for 
facial scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.10, 
4.118, Diagnostic Code 7800 (2006).   

3.  The criteria for a disability rating in excess of 10 
percent for residuals of head trauma with headaches and 
blurred vision have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.10, 
4.124a, Diagnostic Code 8054, 4.130, Diagnostic Code 9304 
(2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, August 2001, June 2003, October 2004 and 
October 2005 letters satisfied the four elements delineated 
in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until September 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection for the veteran's 
left leg disorder have not been met, no effective date or 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra in deciding this issue.  In 
Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied 
for the issues of head trauma and facial scars, there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra, in deciding these issues.  
 
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports, the veteran's DRO hearing transcript, and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Service Connection for Left Knee Disability 

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that his current left leg disorder is a 
result of a car accident during service, and therefore should 
be service-connected.

The veteran's service medical records show that the veteran 
suffered a left knee contusion in a May 1955 car accident 
which was determined to be in the line of duty.  He was 
improved to return to duty three days after the car accident, 
and there are no records showing any follow up treatment for 
his left knee injury.  His separation Reports of Medical 
Examination and Medical History reflect an assessment of 
normal lower extremities and no complaints of left leg pain 
or diagnosis any disorder of the left leg.  

At the time of an October 2002 VA joints examination, the 
veteran reported that he had been in a car accident in 1989 
when he sustained injuries to both knees, but primarily to 
his left knee, which was fractured and required internal 
fixation.  At the time of the examination, the veteran 
indicated he had pain, daily swelling, difficulty with 
ambulation and a decreased range of motion.  The examiner 
observed that his left knee was enlarged, and that fixation 
screws could be palpated on the inferior anterior surface, 
that there was mild edema surrounding the articular surfaces 
of the left knee which were most predominant on the medial 
surface, but that Lachman's and McMurray's tests were 
negative.  The veteran was able to extend his left knee to 0 
degrees and flex to 120 degrees, showing a very slight loss 
of range of motion.  The assessment was a history of 
contusion to the left knee in 1955 without sequela and a 
history of fracture to the left knee with internal fixation, 
resulting in pain, swelling and decreased range of motion.  
The examiner opined that while the veteran injured his knee 
during a motor vehicle during service, the review of medical 
records does show that this was a minimal injury and that the 
veteran sustained a fracture with major sequela as a result 
of a non-service related injury.  The examiner concluded that 
the decreased range of motion and disability related to the 
left knee is related to his non-service injury.

In his DRO hearing, the veteran testified that he was treated 
for left knee pain and swelling before the post-service car 
accident in 1989.  Medical records in the claims folder prior 
to 1989 show treatment for pain and swelling of the veteran's 
right knee in May 1978; however, there are no records 
indicating treatment of his left knee prior to 1989.

The veteran claims that his current left leg disorder, 
degenerative joint disease, is due to his in-service car 
accident.  In terms of the veteran's own statements, he, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service connection claim for a left knee 
disability is denied as the evidence fails to establish that 
the veteran's current disability is service-related.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Increased rating for Facial Scars

In a November 2002 rating decision, the veteran was granted 
service connection at a noncompensable disability rating for 
his facial scars under 38 C.F.R. § 4.118, Diagnostic Code 
7800, Disfigurement of the Head, Face and Neck.  The veteran 
contends that his service-connected facial scars are more 
severe than is suggested by his assigned 0 percent disability 
rating.  A 10 percent rating for facial scars is warranted 
where there is evidence of one of the following eight 
characteristics of disfigurement:  scar 5 or more inches (13 
or more cm.) in length, scar at least 1/4 inch wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to the underlying tissue, skin hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
sq. cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.). 

The veteran's medical records do not reflect treatment for or 
complaints of pain or difficulty with his facial scars.  An 
October 2002 VA scars examination report reflects that his 
in-service laceration to the right temple and the orbital 
area healed without consequence.  The examiner reported a 3.0 
cm. very well healed scar in the right temple area and a 2.0 
cm. scar extending from the temple to the periorbital area, 
which were well concealed in the normal creases of the body.  
The examiner observed that the scars of the face were barely 
visible, and were only mildly hypo-pigmented compared to 
surrounding tissue with no keloid formation and no scar 
breakdown.  The final diagnosis was scars of the face in the 
right temple area and right periorbital area, nondisfiguring, 
barely visible and well healed without sequela.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a 10 percent rating 
for his facial scars.  His scars are well healed and barely 
visible, are less than 5 inches in length, are not adherent 
to the underlying tissue and do not show any skin problems or 
missing tissue in an area exceeding 6 square inches.  The 
Board has also considered whether it is appropriate to assign 
"staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a noncompensible rating from the date 
of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Thus, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's facial scars.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Increased rating forResiduals of Head Trauma

In a November 2002 rating decision, the veteran was granted 
service connection at a 10 percent disability rating for 
residuals of head trauma with headaches and blurred vision 
under 38 C.F.R. § 4.124a, Diagnostic Code 8054, Brain Disease 
Due to Trauma, in conjunction with 38 C.F.R. § 4.130, 
Diagnostic Code 9304, Dementia Due to Head Trauma.  Under 
Diagnostic Code 8045 (brain disease due to trauma), purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045- 8207).  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., are recognized as symptomatic of brain trauma and rated 
at 10 percent, and no more, under Diagnostic Code 9304.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

In a September 2002 VA Cranial Nerves examination, the 
veteran reported that he had occasional headaches and a 
little bit of transient blurring in his right eye.  The 
examiner observed that he had no real major cranial nerve 
deficits and that cranial nerve testing revealed normal 
smell, full visual fields to confrontation, a benign fundus 
examination, no ptosism and full extraocular movements 
without nystagmus.  His pupils were 3-1/2 millimeters and 
reactive to light and the veteran had normal facial movements 
and sensation, normal tongue movement, normal gag reflex and 
swallowing mechanism and normal speech patterns.  There was 
some decrease in hearing.  The diagnosis was that there was 
no evidence of any cranial nerve deficits related to previous 
injuries.  

While the veteran's medical records reflect complaints of 
headaches, the veteran does not have a diagnosis of multi-
infarct dementia associated with brain trauma.  Therefore, 
the veteran's disorder does not meet the standards for a 10 
percent rating for his head trauma.  The Board has also 
considered whether it is appropriate to assign "staged 
ratings," in accordance with Fenderson, supra.  However, the 
Board finds that the medical evidence demonstrates 
consistently and throughout that the veteran meets the 
criteria for a 10 percent rating from the date of his claim. 
Therefore, the assignment of staged evaluations in this case 
is not necessary.


Thus, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's head trauma.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

Service connection for left knee disability is denied.

An initial compensable disability rating for facial scars is 
denied.   

An initial disability rating in excess of 10 percent for 
residuals of head trauma with headaches and blurred vision is 
denied. 


REMAND

In his DRO hearing, the veteran testified that he has a 
hearing loss in his right ear and tinnitus which are due to 
noise exposure in service or, alternatively, as a result of 
his in-service head trauma.  Service medical records note 
that the veteran had free blood in his right ear after his 
in-service car accident.  The veteran's separation Report of 
Medical Examination reflects normal hearing.  A December 2001 
occupational hearing examination shows that the veteran 
denied having tinnitus, but the veteran testified that he had 
ringing in his ears but was unsure how to respond to the 
questionnaire.  The September 2002 VA Cranial Nerves examiner 
found that the veteran had a hearing loss.  

The duty to assist includes providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  Duenas v. Principi, 18 Vet. App. 
512 (2005).  The veteran should be afforded a VA audiological 
examination to be conducted by a licensed audiologist to 
obtain an opinion as to whether the veteran has a hearing 
loss in his right ear and, if so, its etiology, including 
whether it was incurred in, or was aggravated by, active 
duty, or whether it was manifested within one year after 
discharge from active duty.  The audiologist should also 
ascertain whether the veteran has tinnitus in either ear and, 
if so, it's etiology.



Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements for the 
veteran to be afforded an audiological 
examination by a licensed audiologist to 
determine whether he has a right ear 
hearing loss or bilateral tinntus, and, 
if so, the etiology of such disorders.  
All indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand, 
treatment records and examination reports 
must be made available to the audiologist 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The audiologist should provide detailed 
clinical findings as to whether the 
veteran has a hearing loss in his right 
ear or bilateral tinnitus and, if so, is 
it at least as likely as not (50 percent 
or more probability) that his right ear 
hearing loss or tinnitus (1) began, or 
was incurred, during his active military 
service due to noise exposure or 
acoustical trauma, or to his in-service 
head trauma; (2) was manifested within 
one year of discharge from active 
military service; or (3) is due to 
intervening post-service noise exposure 
or acoustical trauma.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
audiologist should state the reason why.
 
2.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


